DETAILED ACTION
The Amendment filed February 19th, 2021 have been entered and fully considered. Claims 1-9 and 11 remain pending in this application. Claims 1-9 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (hereinafter ‘Lee’, U.S. PGPub. No. 2015/0141982) in view of Markowitz et al., (hereinafter 'Markowitz', U.S. PGPub. No. 2009/0262980).
Regarding independent claim 1, Lee discloses a balloon catheter (Figs. 1-11, see specifically Figs. 4 and 9) comprising an inflatable balloon (balloon member 23, 323) and multiple electrodes disposed over an external surface of the balloon (electrodes 26; [0081]-[0083]; [0097]). Lee also discloses a location sensor (32 in Fig. 4) and that “[u]sing the electrodes on the assemblies in combination with the location sensor, the electrophysiologist can map local activation time, ablate and validate, which can guide the electrophysiologist in diagnosing and providing therapy to the patient” ([0105]).
Although Lee discloses a location sensor (32 in Fig. 4), Lee is silent regarding a method, comprising: in a processor, receiving position signals that are indicative of positions of (i) multiple electrodes disposed on an inflatable balloon fitted at a distal end of a catheter, and (ii) first and second sensing electrodes fitted on a shaft of the catheter, on either side of the balloon; and calculating the positions of the multiple electrodes disposed on the balloon, based on the received position signals and on a known distance between the first and second sensing electrodes.
However, in the same field of endeavor, Markowitz teaches a similar device and method, comprising: in a processor (position sensing unit PSU 40 in Fig. 1), receiving position signals that are indicative of positions of (i) multiple points (102pl-102p6 in Fig. 21B) disposed on an inflatable balloon (balloon 102 in Fig. 3 and 21A-C) fitted at a distal end of a catheter, and (ii) first and second sensing electrodes (electrodes 108, 110) fitted on a shaft of the catheter (mapping or navigation catheter 100 in Fig. 3 and 21A-C), on either side of the balloon (balloon 102; see [0103]-[0104] for position signals indicative of positions of electrodes 108, 110; also see [0251]-[0259]). Markowitz further teaches calculating the position of multiple points disposed on the balloon, based on the received position signals and on a known distance between the first and second sensing electrodes ([0093]; [0103]-[0104]; see [0241] for known distance between electrodes 108, 110; [0251]-[0259]; specifically, [0256]: “[t]he points defined by the balloon 102 can be determined by calculating the geometry of the points of the balloon 102 relative to the tip and ring electrodes 108, 110” see points 102pl-102p6 in Fig. 21B). Markowitz teaches the points on the balloon (102) “can be made substantially continuously with a processor, such as a processor of the PSU 40. In addition, or alternatively, the location of each of the virtual points 102p can 
In view of the combination of Lee in view of Markowitz, Markowitz teaches receiving position signals that are indicative of positions of multiple points disposed on an inflatable balloon and calculating the position of multiple points disposed on the balloon, based on the received position signals and on a known distance between the first and second sensing electrodes. Therefore, the combination Lee in view of Markowitz would necessarily teach receiving position signals that are indicative of positions of multiple electrodes (electrodes 26, Lee) disposed on an inflatable balloon and calculating the position of multiple electrodes (electrodes 26, Lee) disposed on the balloon, based on the received position signals and on a known distance between the first and second sensing electrodes. It is the Examiner’s position that Lee in view of Markowitz necessarily teach each and every limitation of the method according to claim 1. 
Regarding claim 2, Lee in view of Markowitz teach all of the limitations of the method according to claim 1. Lee discloses wherein calculating the positions of the multiple electrodes (see 
Further, in view of the prior modification of Lee in view of Markowitz, the combination of Lee in view of Markowitz teaches calculating the positions of the multiple electrodes (electrodes 26, Lee; see rejection above) based on (i) the position signals (see points 102pl-102p6 in Fig. 21B for ‘position signals’ and [0103] - [0104] for position signals indicative of positions of electrodes 108, 110; also see [0251] -[0259], Markowitz) (ii) the direction signals ([0086]-[0090], i.e. from magnetic position sensor 564 in Fig. 11, Lee), and (iii) the known distance between the first and second sensing electrodes (see [0103]-[0104]; also see [0241] and [0251]-[0259], specifically, [0256]: “[t]he points defined by the balloon 102 can be determined by calculating the geometry of the points of the balloon 102 relative to the tip and ring electrodes 108, 110”, Markowitz). See claim 1 for obviousness rationale statement.
It is the Examiner’s position that Lee in view of Markowitz necessarily teach each and every limitation of the method according to claim 2.
Regarding claim 3, Lee in view of Markowitz teach all of the limitations of the method according to claim 2. Lee discloses wherein calculating the positions of the multiple electrodes (see rejection above) comprises: estimating a direction of the catheter distal end based on the direction signals (from magnetic position sensor 564 in Fig. 11; see [0086]-[0090] for direction of deflection).
Markowitz further teaches the method wherein calculating the positions of the multiple electrodes (see rejection above) comprises estimating the positions of the first and second sensing electrodes (electrodes 108,110 in Fig. 3 and 21A-C) based on the position signals (see [0103]-[0104] for position signals indicative of positions of electrodes 108, 110; also see [0251 ] - [0259]) and based on the known distance between the first and second sensing electrodes ([0103]-[0104]; [0241], “The distance between the two electrodes 108, 110 can be known based upon an input or predetermined distance”; [0251]-[0259]), calculating displacements of the first and second sensing electrodes (108, 110) which would bring the first and second sensing electrodes into correct positions along the direction of the catheter distal 
Regarding claim 4, Lee in view of Markowitz and Markowitz teach each and every limitations of the method according to claim 3. Lee further discloses wherein calculating the positions of the multiple electrodes (electrodes 26 in Figs. 4 and 9, Lee; see rejection above) comprises calculating the direction of the catheter distal end (using magnetic position sensor 564 in Fig. 11; see [0086]-[0090] for direction of deflection of catheter at distal end).
Further, in view of the prior modification of Lee in view of Markowitz and Markowitz, the combination of Lee in view of Markowitz and Markowitz teaches wherein calculating the positions of the multiple electrodes (see rejection above) further includes calculating in parallel the positions of the first and second sensing electrodes (electrodes 108, 110 in Fig. 3 and 21A-C; [0239], “position of the two electrodes can be collected continuously during a procedure or at any appropriate time”, Markowitz; as broadly claimed, the position of electrodes 108 and 110 can be collected at the same time, i.e. in parallel), and the displacements of the first and second sensing electrodes ([0239]-[0247]). See claim 3 for obviousness rationale statement.
Regarding independent claim 5, Lee discloses a system, comprising: a balloon catheter (Figs. 1-11, see specifically Figs. 4 and 9) comprising a shaft (elongated catheter body 12), an inflatable balloon 
Although Lee discloses a location sensor (32 in Fig. 4), Lee is silent regarding first and second sensing electrodes fitted on the shaft on either side of the balloon; and a processor, which is configured to: receive signals that are indicative of positions of the multiple electrodes disposed on the inflatable balloon and the first and second sensing electrodes fitted on the shaft; and calculate the positions of the multiple electrodes disposed on the balloon, based on the received signals and on a known distance between the first and second sensing electrodes.
However, in the same field of endeavor, Markowitz teaches a similar system (mapping or navigation catheter 100 in Fig. 3 and 21A-C) comprising an inflatable balloon (balloon 102 in Fig. 3 and 21A-C) including first and second sensing electrodes (electrodes 108,110) fitted on a shaft (106) on either side of the balloon (102). The system further includes a processor (position sensing unit PSU 40 in Fig. 1), which is configured to: receive signals that are indicative of positions of the multiple points (102pl-102p6 in Fig. 21B) disposed on the inflatable balloon (balloon 102 in Fig. 3 and 21A-C) and the first and second sensing electrodes (see [0103]-[0104] for position signals indicative of positions of electrodes 108, 110; also see [0251]-[0259]) fitted on the shaft (106). The process is further configured to calculate the positions of the multiple points disposed on the balloon, based on the received signals and on a known distance between the first and second sensing electrodes ([0093]; [0103]-[0104]; see [0241] for known distance between electrodes 108, 110; [0251]-[0259]; specifically, [0256]: “[t]he points defined by the balloon 102 can be determined by calculating the geometry of the points of the balloon 102 relative to the tip and ring electrodes 108, 110” see points 102pl-102p6 in Fig. 21B). Markowitz teaches the points on the balloon (102) “can be made substantially continuously with a processor, such as a processor of the PSU 40. In addition, or alternatively, the location of each of the virtual points 102p can be calculated 
In view of the combination of Lee in view of Markowitz, Markowitz teaches a processor capable of receiving signals that are indicative of positions of multiple points disposed on an inflatable balloon and calculating the position of multiple points disposed on the balloon, based on the received signals and on a known distance between the first and second sensing electrodes. Therefore, the combination Lee in view of Markowitz would necessarily teach a processor capable of receiving signals that are indicative of positions of multiple electrodes (electrodes 26, Lee) disposed on an inflatable balloon and calculating the position of multiple electrodes (electrodes 26, Lee) disposed on the balloon, based on the received signals and on a known distance between the first and second sensing electrodes. It is the Examiner’s position that Lee in view of Markowitz necessarily teach each and every limitation of the system according to claim 5.
Regarding claim 6, Lee in view of Markowitz teach all of the limitations of the system according to claim 5. In view of the prior modification of Lee in view of Markowitz, Lee discloses the system 
Further, in view of the prior modification of Lee in view of Markowitz, the combination of Lee in view of Markowitz teaches wherein the processor (position sensing unit PSU40 in Fig. 1, Markowitz) is calculating the positions of the multiple electrodes (electrodes 26, Lee; see rejection above) based on (i) the position signals (see points 102pl-102p6 in Fig. 21B for ‘position signals’ and [0103]-[0104] for position signals indicative of positions of electrodes 108, 110; also see [0251]-[0259], Markowitz) (ii) the direction signals ([0086]-[0090], i.e. from magnetic position sensor 564 in Fig. 11, Lee), and (iii) the known distance between the first and second sensing electrodes (see [0103]-[0104]; also see [0241] and [0251]-[0259], specifically, [0256]: “[t]he points defined by the balloon 102 can be determined by calculating the geometry of the points of the balloon 102 relative to the tip and ring electrodes 108, 110”, Markowitz). See claim 5 for obviousness rationale statement.
It is the Examiner’s position that Lee in view of Markowitz necessarily teach each and every limitation of the system according to claim 6.
Regarding claim 7, Lee in view of Markowitz teach all of the limitations of the system according to claim 6. In view of the prior modification of Lee in view of Markowitz, Lee discloses the system configured to calculate the positions of the multiple electrodes (see rejection above) by: estimating a direction of the catheter distal end based on the direction signals (from magnetic position sensor 564 in Fig. 11; see [0086]-[0090] for direction of deflection).
Markowitz further teaches the processor (position sensing unit PSU 40 in Pig. 1) is configured to calculate the positions of the multiple electrodes (see rejection above) by estimating the positions of the first and second sensing electrodes (electrodes 108, 110 in Pig. 3 and 21A-C) based on the position signals (see [0103]-[0104] for position signals indicative of positions of electrodes 108, 110; also see [0251]-[0259]) and based on the known distance between the first and second sensing electrodes ([0103]-[0104]; [0241], “The distance between the two electrodes 108,110 can be known based upon an input or 
Regarding claim 8, Lee in view of Markowitz and Markowitz teach each and every limitations of the system according to claim 7. In view of the prior modification of Lee in view of Markowitz, Lee discloses the system configured to calculate the positions of the multiple electrodes (electrodes 26 in Figs. 4 and 9; see rejection above) by calculating the direction of the catheter distal end (using magnetic position sensor 564 in Fig. 11; see [0086]-[0090] for direction of deflection of catheter at distal end).
Further, in view of the prior modification of Lee in view of Markowitz and Markowitz, the combination of Lee in view of Markowitz and Markowitz teaches wherein the processor (position sensing unit PSU 40 in Fig. 1, Markowitz) is configured to calculate the positions of the multiple electrodes (see rejection above) by calculating in parallel the positions of the first and second sensing electrodes (electrodes 108, 110 in Fig. 3 and 21A-C; [0239], “position of the two electrodes can be collected continuously during a procedure or at any appropriate time”, Markowitz; as broadly claimed, the position of electrodes 108 and 110 can be collected at the same time, i.e. in parallel), and the displacements of the 
Regarding independent claim 9 and claim 11, Lee discloses a balloon catheter (balloon electrode assembly 25 and balloon member 23, 323 in Figs. 4 and 9; also se Figs. 1-11), comprising: a shaft (elongated catheter body 12); an inflatable balloon (23, 233), which is fitted at a distal end of the shaft (12) and multiple electrodes disposed on the inflatable balloon (electrodes 26; [0081]-[0083]; [0097]). The balloon catheter further includes a magnetic sensor (magnetic position sensor 564 in Fig. 11), which is disposed at the distal end of the shaft (Fig. 11; [0086]) and is configured to generate one or more direction signals indicative of a direction of the distal end ([0086]-[0090]).
Lee further discloses a location sensor (32 in Fig. 4) and that “[u]sing the electrodes on the assemblies in combination with the location sensor, the electrophysiologist can map local activation time, ablate and validate, which can guide the electrophysiologist in diagnosing and providing therapy to the patient” ([0105]). Although Lee discloses a location sensor (32 in Fig. 4), Lee is silent regarding first and second sensing electrodes, which are fitted on the shaft, on either side of the balloon, and are configured to transmit electrical signals indicative of respective positions of the first and second sensing electrodes and positions. 
However, in the same field of endeavor, Markowitz teaches a similar system (mapping or navigation catheter 100 in Fig. 3 and 21A-C) comprising an inflatable balloon (balloon 102 in Fig. 3 and 21A-C) including first and second sensing electrodes (electrodes 108,110) which are fitted on a shaft (106) on either side of the balloon (102), and are configured to transmit electrical signals indicative of respective positions of the first and second sensing electrodes (see [0103]-[0104] for position signals indicative of positions of electrodes 108, 110; also see [0251]-[0259]). Markowitz further teaches calculating the position of multiple points disposed on the balloon, based on the received position signals and on a known distance between the first and second sensing electrodes ([0093]; [0103]-[0104]; see [0241] for known distance between electrodes 108, 110; [0251 ]-[0259]; specifically, [0256]: “[t]he points defined by the balloon 102 can be determined by calculating the geometry of the points of the balloon 102 
Further, this modification would have merely comprised a simple substitution of one well know location sensor for another in order to produce a predictable result (i.e. position sensing), MPEP 2143(I)(B). 
Response to Arguments
Applicant’s arguments, see Remarks (page 5), filed February 19th, 2021, with respect to the rejection of claim 9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn due to the amendment. 
However, applicant's arguments, see Remarks (pages 5-6) with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant has asserted that Lee is commonly owned by Biosense Webster (Israel) Ltd., with this instant application (as shown in the USPTO Assignment abstracts) and therefore Lee is an exception to prior art and disqualified as prior art under 35 USC 102(b)(2)(C) (page 7). However, after further review, it is the Examiner’s position that Lee is considered acceptable prior art under 35 U.S.C. 102(a)(1) as a disclosure with a prior public availability date. Lee was published May 21st, 2015 while the effective filing date of the instant application is May 21st, 2018. Lee does not fall under the 35 USC 102(b)(1) exceptions as Lee was published three years before the effective filing date of record of the instant application. Further, there is no indication in the Specification filed May 21st, 2018 of the instant 
Examiner has reproduced the Assignment abstracts of the instant application (15/985,149) and Lee (14/086,791) for clarity. See highlighted section of Assignment abstract of Lee (14/086,791) below. 

    PNG
    media_image1.png
    581
    1190
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    654
    1465
    media_image2.png
    Greyscale

Therefore, it is the Examiner’s position that Lee (U.S. PGPub. No. 2015/0141982) in view of Markowitz et al., (U.S. PGPub. No. 2009/0262980) teach each and every limitation of the method according to claim 1, the system according to claim 5 and the balloon according to claim 9. 
No further arguments have been set forth regarding the dependent claims. 
The 112 rejections have been overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794